                  JOHN T. KEATING
                  Nevada Bar No.: 6373
             2    KEATING law group
                  9130 W. Russell Road, Ste. 200
             3     Las Vegas, Nevada 89148
                  jkeating@keatinglg. com
              4
                  (702) 228-6800 phone
                  (702) 228-0443 facsimile
                  Attorneys for Defendant
                   Encompass Home & Auto
                   Insurance Company
              7

              8




             10                                  UNITED STATES DISTRICT COURT

Q.
             11
D
o                                                        DISTRICT OF NEVADA
OTo          12
0P
     ™00

     - 5>    13
                   RICHARD G. HILL,
I*
<L ~r <
_J U. <
       CO


             14
.« -1 Si                  Plaintiff,                              CASE NO.: 3:18-cv-00417
     CO CO
             15
- y C/> <
                   vs.
_*>          16                                                    STIPULATION AND ORDER FOR DISMISSAL
l    o-            ENCOMPASS HOME & AUTO INSURANCE                            WITH PREJUDICE
             17
                   COMPANY,
UJ           18
                          Defendants.
             19
                         IT IS HEREBY STIPULATED by and between Plaintiff RICHARD G. HILL and Defendant
             20

             21
                  ENCOMPASS HOME & AUTO INSURANCE COMPANY, by and through their respective counsel,

             22   that Plaintiff RICHARD HILL'S action against Defendant ENCOMPASS HOME & AUTO INSURANCE

             23   COMPANY and all claims shall be, and are hereby, dismissed with prejudice, each party to bear

             24
                  their own costs and attorney's fees.
             25
                  ///
             26
                  ///
             27

                  ///
             28
                        There has been no trial date set in this case.


             2    DATED this     A   day of Marsh, 2019.         DATED this    hzt day of             2019.


             3
                   KEATING law group

             4

             5
                                                                    QAAJLW.
             6    john/.4eating                                   CARL M. HEBERT, ESQ.
                   Nevzfda Bar No.: 6373                           Nevada Bar No.: 250
                  9130 W. Russell Road, Ste. 200                   202 California Avenue
                  Las Vegas NV 89148                               Reno NV 89509
                  Attorney for Defendant                           Attorney for Plaintiff
                  Encompass Home & Auto Insurance                  Richard G. Hill
                   Company
             10

             11
D
o                                                             ORDER
DHo          12
                         IT IS SO ORDERED that Plaintiff RICHARD G. HILL'S action against Defendant
        £    13
5s                ENCOMPASS HOME & AUTO INSURANCE COMPANY and all claims shall be, and are hereby,
< x<
^ Q Q        14
    I ce <
     —i 2j
  CO CO
             15   dismissed with prejudice, each party to bear their own costs and attorney's fees.
Zco <

     aw
     I> CO
             16          DATED this 4 day of      April           2019.
             17


UJ           18
                                                                  U.S. DISTRICT COURT JUDGE
             19
                  Respectfully Submitted by:
             20
                  K E A TING LAW GROUP
             21

             22

             23   JOMJM". KEATING
                  Nevada Bar No.: 6373
             24   9130 W. Russell Road, Ste. 200
                  Las Vegas NV 89148
             25   Attorney for Defendant
                  Encompass Home & Auto
             26
                  Insurance Company
             27

             28
